

116 HRES 58 IH: Supporting the goal of increasing public school teacher pay and public education funding.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 58IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. O'Halleran (for himself and Mrs. Hayes) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goal of increasing public school teacher pay and public education funding.
	
 Whereas over the last 2 decades, public school teachers are contributing more toward health care and retirement costs as their pay falls further behind;
 Whereas after accounting for inflation, public school teacher pay fell by $30 per week from 1996 to 2015, while pay for other college graduates with years in the workforce increased by $124 per week, equaling a compensation gap of 11.1 percent, which is an increase of 9 percentage points from 1996 to 2015;
 Whereas despite reduced salaries, teachers’ out-of-pocket costs to cover necessary classroom materials and instructional supplies average $485 annually, with many teachers spending far more;
 Whereas on average, public school teachers earn just 77 percent of what other college graduates with years in the workforce earn in weekly wages;
 Whereas in the State of Arizona, public school teachers earn just 63 cents on the dollar compared with other college graduates with years in the workforce, and this gap is 79 cents in the State of Kentucky, 67 cents in the State of Oklahoma, and 75 cents in the State of West Virginia;
 Whereas in 18 States, public school teacher weekly wages lag by more than 25 percent and there is no State where teacher wages are equal to or better than those of other college graduates with years in the workforce;
 Whereas education support professionals (including paraprofessionals, custodians, administrative staff, cafeteria workers, specialized instructional support personnel, and others) provide critical services to support student success and remain chronically underpaid;
 Whereas teachers at public schools in rural communities face disproportionately low wages and high turnover rates;
 Whereas 29 States provided less overall State funding per student in the 2015 school year (the most recent year available) than in the 2008 school year, before the recession took hold;
 Whereas in 19 States, local funding for education also declined during the same period; Whereas despite being 28 years since the Individuals with Disabilities Education Act was first introduced, that Act remains less than fully funded;
 Whereas title I of the Elementary and Secondary Education Act of 1965, the cornerstone of the Federal Government’s commitment to help children in high-poverty schools succeed, has been chronically underfunded;
 Whereas part B of the Individuals with Disabilities Education Act, the cornerstone of the Federal Government’s commitment to provide special education and related services to children with disabilities, has been chronically underfunded;
 Whereas the Federal Government has a trust responsibility to Indian Tribes affirmed in treaties, laws, court cases, and the Constitution, yet consistently underfunds the construction and maintenance of Indian schools so that, according to a 2017 U.S. Government Accountability Office report, $1,300,000,000 is needed to address construction, maintenance, and repairs of all Indian schools;
 Whereas increased investment in elementary school and secondary school instruction can reduce class sizes, improve teacher wages and retention, and ensure that students have access to up-to-date, high-quality classroom materials; and
 Whereas a majority of both Democratic and Republican voters identified increased investment in public education as a top priority for the 116th Congress in a recent POLITICO/Harvard poll: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the compensation of public school teachers should be comparable to other college graduates with years in the workforce in the State or Territory in which the teachers are employed; and
 (2)States, Territories, and the Federal Government should increase investment in instruction, classroom materials, and services available within public schools to ensure all public school students graduate from high school ready for college and career.
			